DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.    The Information Disclosure Statement (IDS) submitted on 12/23/2021 have been considered by the examiner and made of record in the application file.

Priority
3.    Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in prior Application No. 15/702,476.
4.    This application is a Continuation Application of U.S. Application No. 17/137,723, filed on December 30, 2020, issued as US Patent 11,238,925 on February 1, 2022, which is a Continuation Application of U.S. Application No. 16/896, 601, filed on June 9, 2020, issued as US Patent 10,916,300 on February 9, 2021, which is a Continuation Application of U.S.10 Application No. 16/733,491, filed on January 3, 2020, issued as US Patent 10,714,170 on July 14, 2020, which is a Divisional Application of U.S. Application No. 15/702, 476, filed September 12, 2017, issued as US Patent 10, 566, 051 on September 12, 2017, which is based upon and claims the benefit of priority from Japanese15 Patent Application No. 2017-029095, filed February 20, 2017, the entire contents of all of which are incorporated herein by reference. 

Specification
5.      The Applicant is required to insert a patent number 11,238,925, of its application number 17/137,723, for claiming benefit of earlier filing data into the "Cross-Reference to Related Application" section. See 37 CFR 1.78 and MPEP § 201.11.
         Appropriate correction is required.

Double Patenting
6.   35 U.S.C. §101, Statutory Basis for Double Patenting 

       A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7.     Claim 1 is rejected under 35 U.S.C. 101 as claiming the same scope of invention as that of claim 1 of prior U.S. Patent No. 11,238,925. This is a statutory double patenting rejection.

       U.S. Patent 11,238,925
Claim 1: A semiconductor memory device comprising: a first memory cell capable of storing data using at least 5three levels of threshold voltages, the at least three levels of threshold voltages comprising a first level, a second level higher than the first level and a third level higher than the second level; and
 a first word line connected to the first memory cell, 
10wherein: in writing of the data to the first memory cell from a state where a threshold voltage of the first memory cell is the first level, a plurality of program operations and a plurality of verify operations are performed, each program 15operation including applying a program voltage to the first word line, and each verify operation including applying a read voltage lower than the program voltage, 
the plurality of program operations comprise a program operation for the second level and a program operation for the 20third level, and
the plurality of verify operations comprise a verify operation for the second level, and do not comprise a verify operation for the third level.
Present Application 
Claim 1: A semiconductor memory device comprising: a first memory cell capable of storing data using at least 5three levels of threshold voltages, the at least three levels of threshold voltages comprising a first level, a second level higher than the first level and a third level higher than the second level; and 
a first word line connected to the first memory cell, 
10wherein: in writing of the data to the first memory cell from a state where a threshold voltage of the first memory cell is the first level, a plurality of program operations and a plurality of verify operations are performed, 
each program 15operation including applying a program voltage to the first word line, and 
each verify operation including applying a read voltage lower than the program voltage, 
the plurality of program operations comprise a program operation for the second level and a program operation for the 20third level, and 
the plurality of verify operations comprise a verify operation for the second level, and do not comprise a verify operation for the third level.



Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827